DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2021 has been entered.

Response to Amendment
The claim objections and 35 U.S.C. §112(b) rejection made in the Final Office Action of September 10, 2021 are withdrawn in view of amendments to the claims filed December 9, 2021.

Claim Objections
Claim 23 is objected to because of the following informalities:  line 8 of Claim 23 reads in relevant part, “…arranged at a distance of the obstructed region such that…” should read “…arranged at a distance [[of]] from the obstructed region such that…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11-14 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, it is unclear as to whether the “obstructed region” or the “obstructing part” of Claim 1 includes the limitations recited in lines 2 and 3 of Claim 8.  The limitation “obstructed part” in line 1 of Claim 8 lacks antecedent basis in that “obstructed part” is not previously recited.  The term “obstructed part” seems to mix the terms “obstructed region” and “obstructing part” together making the claim unclear.  Line 1 of Claim 8 will be interpreted as reading “…wherein the obstructing part includes…” for examination purposes.
Regarding Claim 11, it is unclear as to whether the core exit thermocouple nozzle is claimed as the “obstructed region” or the “obstructing part” of Claim 1.  The limitation “obstructed part” in line 1 of Claim 11 lacks antecedent basis in that “obstructed part” is not previously recited.  The term “obstructed part” seems to mix the terms “obstructed region” and “obstructing part” together making the claim unclear.  Line 1 of Claim 11 will be interpreted as reading “…wherein the obstructing part includes…”.
Claims 12-14 are rejected under 35 U.S.C. §112(b) as either directly or indirectly depending from Claim 8 which has been rejected under 35. U.S.C. §112(b) as explained above.
Claim 14 is separately rejected under 35 U.S.C. §112(b) because the claim recites the limitation “the lower end” in line 2 with insufficient antecedent basis for the limitation in the claim.  It is unclear as to whether the machining uncovers “the lower end” of the tubular section or the guide funnel.  The last a lower end of the tubular section” for examination purposes.
Claim 21 was added in the Amendment of July 16, 2021 as Claim 11 written in independent form in accord with the previous indication of Claim 11 containing allowable subject matter.  Therefore, Claim 21 now also is unclear for the same reason as explained above regarding Claim 11.  That is, the term “obstructed part” in the last line of Claim 21 lacks antecedent basis, mixing the terms “obstructed region” and “obstructing part” together and making the claim unclear.  The last line of Claim 21 will be interpreted as reading “wherein the obstructing part is a core exit thermocouple nozzle.” for examination purposes.
Claim 22 was added in the Amendment of July 16, 2021 as combining the limitations of Claims 12 and 14 into a single independent claim including the limitations of intervening dependent Claims 1-4 and 8 in accord with the previous indication of Claims 12 and 14 containing allowable subject matter.  Therefore, Claim 22 now also in unclear for the same reason as explained above regarding Claim 8.  That is, the term “obstructed part” in line 19 of Claim 22 lacks antecedent basis, mixing the terms “obstructed region” and “obstructing part” together and making the claim unclear.  Line 19 of Claim 22 will be interpreted as reading “wherein the obstructing part includes…” for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2010/0199736 A1 filed by Fujita et al. (hereinafter FUJITA) in view of U.S. Patent Application Publication No. US 2004/0245323 A1 filed by Offer et al., hereinafter OFFER.
Regarding Claim 1, FUJITA discloses a method for peening an obstructed region of a metal assembly that is obstructed by an obstructing part of the metal assembly (¶[0087] through ¶[0097] and Figs. 5A through 5H disclose a method of shot peening a metallic structure, with the last sentence of ¶[0087] stating metallic structure 31 shown in Figs. 5A through 5H is a weld between a nozzle stub and a coolant pipe in the water chamber of a reactor.  ¶[0087] describes the obstructed region to be peened is the substrate of metallic structure 31 which is obstructed by the surface of metallic structure 31.) comprising:
determining an optimal peening path for treating the obstructed region irrespective of the obstructing part (¶[0087] and ¶[0097] describes the optimal peening path as being in the direction gravity works (G in Figs. 5A and 5B)), the obstructing part (the surface of metallic structure 31 in Fig. 5A) being interposed between an optimal peening path (in the direction gravity works) and the obstructed region (the substrate below the surface of metallic structure 31);
identifying a portion of the obstructing part within the optimal peening path (¶[0087] describes the entire surface of metallic structure 31 shown in Fig. 5A as a portion of a welded joint);

removing, by machining, the section so as to create additional space along the optimal peening path (¶[0087] discloses electrical discharge machine 30 machines the surface of metallic structure 31 in Fig. 5A to create concave U as shown in Fig. 5B to provide space for peening as shown in Figs. 5D-5F); and
peening the obstructed region, a path of the peening at least partially crossing through the additional space (Figs. 5D and 5E; ¶[0091]).
FUJITA does not expressly disclose application of the method in a situation where the obstructing part interposed between the optimal peening path and the obstructed region is only partially obstructed by the obstructing part.  The obstructing part in the example of FUJITA (the surface of structure 31) totally obstructs the peening path to the obstructed region (underlying substrate of metallic structure 31).  FUJITA does not provide insight as to why the particular region shown in the illustrated example was selected for shot peening.
FUJITA also does not disclose the obstructing part (surface of metallic structure 31) and the obstructed region (substrate of metallic structure 31) being distinct before machining.  The part of metallic structure 31 which makes up the surface is shown integral with the substrate of metallic structure 31.
OFFER teaches a method (¶[0004]) of repairing a cracked surface area (10 in Fig. 5A; ¶[0026]) in a component (12 in Fig. 5A; ¶[0026]) of a nuclear reactor vessel (¶[0003]) by removing with electrical discharge machining (¶[0007]) a portion of the cracked surface (16 in Fig. 5B; ¶[0026]) so that an underlying portion of the crack (40 in Fig. 5B; ¶[0026]) may be peened (Fig. 5C; ¶[0026]) prior to sealing the crack with fusion-welding (Fig. 5D; ¶[0026]).  The cracked surface of component 12 in Fig. 5A may be considered as only partially obstructing the substrate of component 12 in that the underlying crack portion 40 in Fig. 5B is unobstructed to at least partial shot peening without removing the upper portion of the cracked surface.  The cracked surface area in Fig. 5A may also be considered as a distinct part from the un-cracked remainder of component 12 in that the cracked surface area is visually distinguishable from the remainder of the un-cracked region of the component surrounding and underlying the cracked part.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the method steps disclosed by FUJITA when repairing a cracked region within a nuclear reactor as OFFER teaches.  FUJITA does not go into detail as to why the particular region of the weld illustrated in FUJITA was selected for carrying out the method.  OFFER gives a reason as to why the method disclosed by FUJITA would be used, and teaches the situation where the optimal peening path is only partially obstructed by a distinct cracked area obstructing the optimal peening path.
Regarding Claim 2, the prior art reference combination of FUJITA in view of OFFER renders the method of Claim 1 unpatentable as explained above.  FUJITA further discloses wherein the metal assembly is a nuclear reactor pressure vessel.  See ¶[0002].
Regarding Claim 15.
Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over FUJITA in view of OFFER and U.S. Patent No. 5,307,661 to Fink et al., hereinafter FINK.
Regarding Claim 3, the prior art reference combination of FUJITA in view of OFFER renders the method of Claim 2 unpatentable as explained above.  FUJITA teaches in ¶[0002] that shot peening may be performed in a pressure vessel of a chemical plant or a reactor vessel, and makes reference to prior art which discloses shot peening a J-weld between a bottom surface of a reactor vessel head and a nozzle stub.  ¶[0060] discloses the peening method of FUJITA may be used on a weld but is not limited to welds.  But neither FUJITA nor OFFER limit the location and/or structure the disclosed methods may be applied to, and therefore don’t explicitly disclose limitations of Claim 3 relating to the location and structure of the obstructed region and obstructing part.  It should be noted the method of Claim 1 does not limit its application to a particular location or structure and does not include a step involving selecting the location and/or structure to which the obstructed region belongs.
FINK teaches a method for shot peening reactor vessel penetrations (Title) and discloses detail regarding the particular location and structure the method of FINK is used on.  The method of FINK involves shot peening the internal surface of a thermal sleeve (120 in Fig. 2; col. 3, lines 44-45) held in a penetration tube (70 in Fig. 2; col. 3, line 41) which penetrates the sloped wall (50 in Fig. 2; col. 2, line 63) of a nuclear reactor pressure vessel (10 in Fig. 1; col. 2, lines 53-54), and therefore necessarily goes into detail describing the penetration tube and thermal sleeve structure.  Fig. 2 of FINK shows each penetration tube and thermal sleeve structure is welded (77 in Fig. 2; col. 5, line 16) to the sloped reactor wall, creating a low hill side (see ‘Low Hill Side’ in Fig. 2 Detail of FINK below) of the tube and sleeve structure, defining an acute angle (see ‘Acute Angle’ in Fig. 2 Detail of FINK below) with the sloped wall, and a high hill side (see ‘High Hill Side’ in Fig. 2 Detail of FINK below) of the tube and sleeve structure, defining an obtuse angle (see ‘Obtuse Angle’ in Fig. 2 Detail of FINK below) with the sloped wall.

    PNG
    media_image1.png
    304
    523
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the peening method taught by FUJITA in view of OFFER to a location where the obstructed region is located on the sloped wall on the low hill side of a penetration tube and thermal sleeve structure penetrating a nuclear reactor pressure vessel, and the obstructing part is the weld of the penetration tube and thermal sleeve structure because FUJITA expressly discloses shot peeing J-welds between nozzle stubs and the wall of the pressure vessel head at ¶[0002].  FUJITA does not go into detail about the structure of the nozzle stub area the peening method is applied to.  Reading FUJITA in view of FINK makes it clear the welds mentioned in FUJITA at ¶[0002] are the same as welds 77 in Fig. 2 of FINK.  Therefore the peening of the weld disclosed in FUJITA may be understood by a person of ordinary skill in the art as being applied to the weld located on the low hill side of the penetration tube and thermal sleeve structure when read in view of the structural details FINK describes.
Regarding Claim 4, the prior art reference combination of FUJITA in view of OFFER and FINK renders the method of Claim 3 unpatentable as explained above.  FINK further discloses wherein the obstructing part (the obstructing part may be selected to be the penetration tube (70 in Fig. 2) and thermal sleeve (120 in Fig. 2) structure and its accompanying weld (77 in Fig. 2)) includes a radially enlarged section (mouth 160 of sleeve 120 in Fig. 2; col. 5, line 20), the section being at the low hill side of the part (160 radially extends on the ‘Low Hill Side’ as shown in the Fig. 2 Detail of FINK above), the 
Regarding Claim 5, the prior art reference combination of FUJITA in view of OFFER and FINK renders the method of Claim 3 unpatentable as explained above.  Claim 3 specifies the obstructed region is located on the sloped wall on the low hill side of the obstructing part.  And, Claim 5 specifies the obstructing part is held in the sloped wall by a weld and the peening includes peening of the weld.  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the shot peening method of FUJITA such that the obstructed region to be peened is selected as being the sloped wall of the pressure vessel underneath the J-weld holding the nozzle stub in the sloped wall, and selecting the J-weld as being the obstructing part such that the section of the obstructing part that is removed is a section of the J-weld and the peening includes peening of the adjacent, remaining J-weld in addition to the sloped wall portion because FUJITA expressly discloses shot peeing J-welds between nozzle stubs and the wall of the pressure vessel head at ¶[0002].
Regarding Claim 6, the prior art reference combination of FUJITA in view of OFFER and FINK renders the method of Claim 5 unpatentable as explained above.  Fig. 5E of FUJITA show peening shots (B in Fig. 5E; ¶[0091]) leaving apparatus 1 and moving toward treated region U at various angles including angles within the range of 10 to 60 degrees to make impact with the surface.  Therefore, FUJITA literally discloses peening of the weld including peening a surface of the weld at an angle of 10 to 60 degrees because the shots are peening the surface from various angles.  It is noted Claim 6 does not include claim language regarding the peening path.
Regarding Claim 7, the prior art reference combination of FUJITA in view of OFFER and FINK renders the method of Claim 5 unpatentable as explained above.  FUJITA discloses in the background section at ¶[0002] shot peening is performed on the J-weld between the bottom surface of a reactor 
Regarding Claim 8, the prior art reference combination of FUJITA in view of OFFER and FINK renders the method of Claim 4 unpatentable as explained above.  As explained in the rejection of Claim 4, when the method of FUJITA is applied such that the penetration tube and thermal sleeve structure and its accompanying weld, as described and shown by FINK, are selected to be the obstructing part, the obstructing part will include a tubular section (120 in Fig. 2 of FINK) passing thorough the sloped wall (50 in Fig. 2 of FINK), and the radially enlarged section (160 in Fig. 2 of FINK) is a guide funnel fixed to an end of the tubular section.
Regarding Claim 9, the prior art reference combination of FUJITA in view of OFFER and FINK renders the method of Claim 3 unpatentable as explained above.  FINK further discloses wherein the sloped wall (50 in Fig. 1) is hemispherical.
Regarding Claim 10, the prior art reference combination of FUJITA in view of OFFER and FINK renders the method of Claim 9 unpatentable as explained above.  FINK further discloses wherein the sloped wall is part of a closure head of the nuclear reactor pressure vessel (50 in Fig. 1; col. 2, lines 62-63).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over FUJITA in view of OFFER and FINK and further in view of U.S. Patent Application Publication No. US 2013/0174627 A1 filed by Aoki, et al. (hereinafter AOKI) and U.S. Patent Application Publication No. US 2003/0029845 A1 filed by Tamura et al., hereinafter TAMURA.
Regarding Claim 16, the prior art reference combination of FUJITA in view of OFFER renders the method of Claim 1 unpatentable as explained above.
The prior art reference combination of FUJITA in view of OFFER does not disclose wherein the peening is cavitation peening.
AOKI teaches a method of water jet peening where the top head (18 in Fig. 1; ¶[0039]) of a reactor vessel is placed over a water-filled tank (17 in Fig. 1; ¶[0041] and 0044]) and water jet peening is performed on welds adjacent penetration pipes (19 in Fig. 1; ¶[0039]).
TAMURA teaches a repair method and apparatus (Fig. 3; ¶[0032]) for repairing cracks in nuclear reactors (¶[0003] and ¶[0005]) which uses laser peening, shot blasting or water jet machining to reduce tensile residual stress in repair welds (¶[0046]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute cavitation peening in a reactor vessel as taught by AOKI in place of the shot peening in a reactor vessel as disclosed by FUJITA because both shot peening and water jet peening are art recognized equivalent methods which relieve tensile residual stress as taught by TAMURA.  See M.P.E.P.§2144.06,II.
Regarding Claim 17, AOKI further teaches wherein the machined radially enlarged section of the part is surrounded by a container of liquid (17 in Fig. 1; ¶[0041] and ¶[0044]) during the cavitation peening.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over FUJITA in view of FINK.
Regarding Claim 20, FUJITA discloses a method for peening an obstructed region of a metal assembly that is obstructed by an obstructing part of the metal assembly, the metal assembly being a nuclear reactor pressure vessel (¶[0087] through ¶[0097] disclose the method by illustrated example shown in Figs. 5A through 5H), comprising:
determining an optimal peening path for treating the obstructed region irrespective of the obstructing part (¶[0087] describes the obstructed region to be peened is the substrate of metallic structure 31 in Fig. 5A.  ¶[0089] and Fig. 5C show the optimal peening path for the illustrated example was determined to be a path perpendicular with the substrate of metallic structure 31 irrespective of the surface of metallic structure 31);

determining a section of the portion of the obstructing part that is removable without affecting a mechanical integrity and functionality of the obstructing part (¶[0088] discloses concave U shown in Fig. 5B is removed and the resulting shot peened area will have improve fatigue strength, thus not negatively effecting the mechanical integrity and functionality once the method is completed.  This shows the determining a section step of the method was made.);
removing, by machining, the section so as to create additional space along the optimal peening path (¶[0087] discloses electrical discharge machine 30 machines surface 31 in Fig. 5A to create concave U as shown in Fig. 5B to provide space for peening as shown in Figs. 5D-5F); and
peening the obstructed region, a path of the peening at least partially crossing through the additional space (Figs. 5D and 5E; ¶[0091]).
FUJITA does not expressly disclose:
wherein the obstructing part penetrates a sloped wall of the nuclear reactor pressure vessel, a low hill side of the obstructing part defining an acute angle with the sloped wall, a high hill side of the part defining an obtuse angle with the sloped wall, the obstructed region being on sloped wall on the low hill side of the obstructing part;
wherein the obstructing part is held in the sloped wall by a weld, the peening including peening the weld.
FINK teaches a method for shot peening reactor vessel penetrations (Title) and discloses detail regarding the particular location and structure the method of FINK is used on.  The method of FINK involves shot peening the internal surface of a thermal sleeve (120 in Fig. 2; col. 3, lines 44-45) held in a penetration tube (70 in Fig. 2; col. 3, line 41) which penetrates the sloped wall (50 in Fig. 2; col. 2, line 63) of a nuclear reactor pressure vessel (10 in Fig. 1; col. 2, lines 53-54), and therefore necessarily goes 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the peening method taught by FUJITA such that the obstructed region to be peened is selected as being the sloped wall of the pressure vessel underneath the J-weld holding the nozzle stub in the sloped wall, and selecting the J-weld as being the obstructing part such that the section of the obstructing part that is removed is a section of the J-weld and the peening includes peening of the adjacent, remaining J-weld in addition to the sloped wall portion because FUJITA expressly discloses shot peeing J-welds between nozzle stubs and the wall of the pressure vessel head at ¶[0002].  FUJITA does not go into detail about the structure of the nozzle stub area the peening method is applied to.  Reading FUJITA in view of FINK makes it clear the welds mentioned in FUJITA at ¶[0002] are the same as welds 77 in Fig. 2 of FINK.  Therefore the peening of the weld disclosed in FUJITA may be understood by a person of ordinary skill in the art as being applied to the weld located on the low hill side of the penetration tube and thermal sleeve structure when read in view of the structural details FINK describes.

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 
Claims 21 and 22 are allowable if amended to overcome the 35 U.S.C. §112(b) rejection explained above.  The reasons for indicating allowable subject matter in Claims 21 and 22 were stated in the Response to Amendment section in the Final Office Action of December 9, 2021.
Claim 23 is allowable if amended to overcome the claim objection explained above.  The prior art of record does not appear to teach nor suggest all of the limitations contained in Claim 23.  Specifically, the prior art combination of FUJITA in view of OFFER and FINK fails to teach or suggest the entirety of the second clause after the preamble in that the portion of the partially obstructing part identified by OFFER is not arranged at a distance from the obstructed region such that a free space is delimited between the obstructed region and the obstructing part and the optimal peening path passing through the free space.  FINK teaches the situation where the obstructed region to be peened (inner surface 76 of penetration tube 70 in Fig. 3) is totally obstructed by an obstructing part (thermal sleeve 120 in Fig. 3) with the total obstruction be removed such that the peening path crosses a free space (distance D in Fig. 3).  Reading FINK in view of OFFER to arrive at the limitation would involve an impermissible amount of hindsight in Examiner’s opinion.

Response to Arguments
Applicant’s arguments filed December 9, 2021 have been fully considered, but are not persuasive.  Applicant first argues on page 8 of the Amendment that neither FUJITA nor OFFER disclose the newly added limitation, “the obstructing part and the obstructed region being distinct before machining.  Examiner respectfully disagrees.  As explained in the rejection of Claim 1 above, the cracked 
Applicant next argues on page 9 of the Amendment that neither FUJITA nor OFFER discloses the third clause after the preamble of Claim 1, namely “determining a section of the portion of the obstructing part that is removable without affecting a mechanical integrity and functionality of the obstructing part”, asserting the rationale given by Examiner in the Final Office Action of September 10, 2021 regarding this point spoke to the integrity and functionality of the obstructed region, and not the obstructing part.  Examiner respectfully disagrees.  As explained in the rejection of Claim 1 above, both FUJITA and OFFER show an obstructing part as the surface of the metallic structure and the substrate of the metallic structure as the obstructed region.  Both FUJITA and OFFER remove only a section of the surface of the metallic structure so as to remove the obstruction for shot peening of the substrate.  The shoulder areas (see ‘Shoulder areas’ in the Detail of Fig. 5B in both FUJITA and OFFER below) of the surface remain intact to maintain the mechanical integrity and functionality of the obstructing part not removed.

    PNG
    media_image2.png
    213
    333
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    219
    302
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern Time, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725